DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 4-9 and 11 are pending in the instant invention.  According to the Amendments to the Claims, filed January 12, 2022, claims 4-6 were amended and claims 1-3, 10, 12 and 13 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/856,978, filed June 4, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 12, 2022, is acknowledged: a) Group I - claims 4 and 5; and b) substituted pyrrolo-[1,2-c]pyrimidine represented by Formula IV-1 - p. 51, Example 3.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where m = 2; A = -thiazol-2-yl; R21 = -Ph, substituted with -C(O)OCH3; at C-2, X1 = -Cl; at C-4, X1 = -F; and Y = -pyrazol-3-yl, substituted with -CHF2, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where R21 is C1-C8 alkyl or aryl, wherein the aryl is substituted with one C(O)OC1-C12 alkyl substituent, and further wherein the aryl is optionally further substituted with one or more substituents independently selected from the group consisting of halo, CN, CH3, NR11R12, and OR11; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 15, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 15, 2021, the instant Markush claim was restricted to substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where R21 is C1-C8 alkyl or aryl, wherein the aryl is substituted with one C(O)OC1-C12 alkyl substituent, and further wherein the aryl is optionally further substituted with one or more substituents independently selected from the group consisting of halo, CN, CH3, NR11R12, and OR11.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 15, 2021.
	Next, the inventor or joint inventor should further note that this invention contains claims 6-9 and 11, drawn to a nonelected invention, without traverse, in the reply filed on January 12, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 15, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 12, 2022.
	Thus, a second Office action and prosecution on the merits of claims 4 and 5 is contained within.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 54 and 55 of the Remarks, filed January 12, 2022, with respect to claim 1, have been fully considered, but will not be discussed further, since according to the Amendments to the Claims, filed January 12, 2022, claim 1 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 54 and 55 of the Remarks, filed January 12, 2022, with respect to claims 4 and 5, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 4 and 5, made in the Non-Final Rejection, mailed on October 15, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited substituted pyrrolo-[1,2-c]pyrimidines have a significant common structure.  Similarly, the inventor or joint inventor further argues that the instantly recited substituted pyrrolo[1,2-c]pyrimidines have common activity arising from that flows from the significant common structure.
	In response to the inventor’s or joint inventor’s argument that (1) the instantly recited substituted pyrrolo[1,2-c]pyrimidines have a significant common structure, and that (2) the instantly recited substituted pyrrolo[1,2-c]pyrimidines have common activity arising from that flows from the significant common structure, the examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	Next, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, the Markush grouping consisting of substituted pyrrolo[1,2-c]pyrimidines is improper, since the substituted pyrrolo[1,2-c]pyrimidines, as recited in claims 4 and 5, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	In the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 15, 2021, the instant Markush claim was restricted to substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where R21 is C1-C8 alkyl or aryl, wherein the aryl is substituted with one C(O)OC1-C12 alkyl substituent, and further wherein the aryl is optionally further substituted with one or more substituents independently selected from the group consisting of halo, CN, CH3, NR11R12, and OR11.
	Moreover, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) applicant presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the Amendments to the Claims, filed January 12, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 15, 2021, is amended below, in the section entitled New Claim Rejections - Improper Markush Grouping, to omit cancelled claim 1.


New Claim Objections

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, A compound selected from the compounds set forth below or a pharmaceutically acceptable salt thereof should be replaced with A compound selected from the group consisting of:… 2-13, 18, 19, 22-29, 34, 36, 52-71, 135, 137, 279, 280, 297, 310, 313, 319, 327-329, 335, 344, and 380, or a pharmaceutically acceptable salt thereof.  Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient in combination with a compound of claim 4, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 4 and 5 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted pyrrolo[1,2-c]-pyrimidines represented by the Formula IV-1, as recited in claims 1, 4 and 5, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1 to recite substituted pyrrolo[1,2-c]pyrimidines represented by the Formula IV-1, where R21 is C1-C8 alkyl or aryl, wherein the aryl is substituted with one C(O)OC1-C12 alkyl substituent, and further wherein the aryl is optionally further substituted with one or more substituents independently selected from the group consisting of halo, CN, CH3, NR11R12, and OR11, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 12, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624